DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2018/0207863 Al) in view of Mantell et al. (US 2019/0322043).
Regarding claim 1, Porter discloses a platform configured to support an object during manufacturing ([0055], FIG. 5);
an extruder having a housing with a cylindrical bore that has a longitudinal axis that extends further in a direction that is parallel to an X-Y plane formed by the platform than the bore does along an axis that is perpendicular to the longitudinal axis of the cylindrical bore (MMC (Microfluidic Mixing Chamber), [0052], [0053], [0055]; FIGS. 5, 9(a), 19(a-c)) and a plurality of nozzles in a planar member that is affixed to the housing (e.g., FDM printhead nozzles, [0051]; [0087], [0127]);
at least one actuator operatively connected to the platform or the extruder to move the extruder relative to the platform in an X-Y plane that is parallel with the X-Y plane formed by the platform and to rotate the extruder about the axis perpendicular to the longitudinal axis of the cylindrical bore (several configurations for moving either the platform or extruder as well as rotating, e.g., the plunger about and/or up and down the Z axis, [0055], [0059]-[0068]; FIGS. 5, 7(a-c));
a spool actuator operatively connected to the spool valve, the spool actuator being configured to move the spool valve along a longitudinal axis of the cylindrical bore bidirectionally (spool valve is actuated and necessarily along the bore, [0122], [0123]); and
a controller operatively connected to the extruder, the at least one actuator, and the spool actuator (control system can fully automate the apparatus, including controlling actuators noted below, [0133]-[0136]), the controller being configured to:
operate the at least one actuator to move the extruder in the X-Y plane parallel to the X-Y plane formed by the platform and rotate the extruder about the axis that is perpendicular to the longitudinal axis of the cylindrical bore; and
operate the spool actuator to move the spool valve along the longitudinal axis of the cylindrical bore of the housing to open and close nozzles in the planar member selectively while the extruder is being moved in the X-Y plane that is parallel to the X-Y plane formed by the platform (as previously noted above).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the relative dimensions of the cylindrical bore are not sufficient to patentably distinguish over the prior art. It would have been obvious to one of ordinary skill in the art at the time of filing the application to use Weickel and incorporate relative dimensions that do not distinguish over the prior art as noted above.
Porter does not appear to teach the limitation wherein the cylindrical bore having a single inlet and a single outlet, the single outlet being configured to fluidly communicate with each nozzle in the plurality of nozzles a spool valve being positioned within the cylindrical bore to aliqn with the longitudinal axis of the cylindrical bore. However, as shown in Figure 1 of Mantell below, this reference teaches a single  inlet and a single outlet which communicates with a plurality of nozzles. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Porter with a cylindrical bore having a single inlet and outlet in communication with a plurality of nozzles in order to improve the structural integrity of areas filled with sparse patterns as desired by Mantell ([0009]).

    PNG
    media_image1.png
    489
    667
    media_image1.png
    Greyscale


Claim(s) 2-4, 8, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2018/0207863 Al) and Mantell et al. (US 2019/0322043) as applied to claim 1 above, and further in view of Weickel et al. (US 2018/0291933).
Regarding claim 2, Porter discloses the spool valve further comprising a cylindrical member positioned within the cylindrical bore of the housing (a spool valve, by definition, cylindrical valve element that opens and closes ports within the spool when moved axially within the valve bore; [0123]). However, Porter does not teach the cylindrical member having two end portions with a first diameter that approximates a diameter of the cylindrical bore and a central portion having a second diameter that is less than the first diameter. Figures 2 and 5 of Weickel show the spool valve having differing diameters (see e.g., first diameter 36 and second diameter 18, [0044]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to have the valve spool with different diameters in order to have a valve hole for transmission of fluid as desired by Weickel. 
Regarding claims 3 and 4, Porter does not expressly teach the additional recited limitations of the spool valve. Paragraph [0046] of Weickel teaches that the spool valve has a spring biasing member positioned between an end wall of the housing and one end portion of the cylindrical member ([0043]-[0052]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate the spring biasing member into the valve spool in order to counter the fluid pressure applied to the opposing end of the valve spool as desired by Weickel.
Regarding claim 8, Porter does not expressly teach the configuration of the biasing member being opposite an extension member. However, Figures 2 and 5 of Weickel show a member (15) extending from the one end portion of the cylindrical member opposite the one end portion contacting the biasing member (40); and the spool actuator is operatively connected to the member to move the cylindrical member ([0043]-[0064]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to include a member with an actuator opposite the biasing member in order to product actuating force against the resistance of the biasing member in order to operate the spool valve as desired by Weickel.
Regarding claim 11, Figure 13(a) of Porter discloses that the cylindrical member has a bore therethrough that is aligned with the longitudinal axis of the cylindrical bore and a portion of the member passes through the bore of the cylindrical member (plunger); and a retaining ring configured to secure the member to the cylindrical member (darkened squares shown as insulating (retaining) ring at top and bottom of cylindrical bore in FIG. 13(a), [0170]; see also [0051]-[0069] and Figure 5).
Regarding claim 14, Porter discloses at least one seal encircling an outer circumference of the cylindrical member ([0170]; see also [0051]-[0069] and FIGS. 5 and 13(a)).
Regarding claim 15, Porter does not expressly teach the claimed diameter limitations. Weickel teaches wherein the diameters of the two end portions of the cylindrical bore are less than 10 microns of a diameter of the bore in the housing (less than 10 mm, [0043]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to vary the claimed dimensions in order to form a seal in the spool valve manifold housings as desired by Weickel.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. and Mantell as claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA)
Regarding claim 5, Porter teaches the arrangement of a plurality of nozzles, but does not expressly state that they are arranged in at least two rows in the planar member, the two rows being parallel to the longitudinal axis of the cylindrical bore (two nozzles form separate rows as in a matrix; see also [0051]; [0087], [0127]. However, Figure 9 of the application cites two nozzle rows 216 and therefore constitutes Applicant Admitted Prior Art (AAPA)) It would have been obvious to one of ordinary skill in the art at the time of filing the application to arrange the nozzles in separate rows in order to cover additional deposition surface area as desired by AAPA.

    PNG
    media_image2.png
    612
    732
    media_image2.png
    Greyscale

Regarding claim 6, AAPA teaches Figures 8A-8F the nozzles in one of the rows is offset from the nozzles in the other row in a cross-process direction so the nozzles of the one row are interspersed with the nozzles in the other row (i.e., change in nozzle orientation creates an offset).
Regarding claim 7, Porter teaches  the controller being further configured to rotate the extruder about the axis perpendicular to the longitudinal axis of the cylindrical bore so a longitudinal axis of the at least two rows of nozzles is perpendicular to a direction of movement of the extruder (control system can fully automate the apparatus, including controlling actuators noted below, [0133]-[0136]; several configurations for moving either the platform or extruder as well as rotating, e.g., the plunger about and/or up and down the Z axis, [0055], [0059]-[0068]; FIGS. 5, 7(a-c)).

Claim(s) 9, 10, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al., Mantell, and Weickel et al. as applied to claims 2 and 8 above, and further in view of Wald et al. (U.S. Pat. No. 7,699,674).
Regarding claim 9, the references as combined to not teach that the member is a screw. Figure 1 of Wald teaches that the spool valve (20) has a threaded screw shaft (34) member that is connected to a rotating actuator (30) that is configured to actuate (rotate) around a central axis of the shaft (34) as well as linearly actuate in and out of the spool valve within the movable spool (22) (column 7, line 7 – column 8, line 32). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the spool valve of Porter to include a threaded screw shaft in order actuate the movable spool in the spool valve as desired by Wald.
Regarding claim 10, Wald teaches wherein a distal end of the screw is fixedly attached to the cylindrical member and operation of the spool actuator both translates and rotates the cylindrical member (column 7, line 7 – column 8, line 32).
Regarding claim 12, Porter teaches and the controller being further configured to operate the spool actuator to rotate the pinion gear to translate the member and move the cylindrical member within the cylindrical bore of the extruder housing (control system can fully automate the apparatus, including controlling actuators noted above, [0133]-[0136]). The references as combined do not expressly teach wherein the member includes a rack of gear teeth along a portion of the member outside of the extruder housing; a pinion gear having gear teeth arranged about a circumference of the pinion gear, the gear teeth of the pinion gear intermeshing with the rack of gear teeth on the member and the spool actuator being operatively connected to the pinion gear. Wald teaches a gear set (e.g., pinions that necessarily have gear teeth) in the actuator (30) attached to the shaft (34), which is attached to the movable spool (22) in turn (column 4, lines 35-48; column 9, lines 1-36; claims 7, 10, and 19; FIGS. 1-5). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the spool valve of Porter to include a gear set in the actuator that interacts with the actuating shaft order actuate the movable spool in the spool valve as desired by Wald.
Regarding claim 13, Porter teaches the controller being further configured to operate the spool actuator to rotate the rotating member about the pivot pin in a first direction to move the cylindrical member along the longitudinal axis of the cylindrical bore in a direction opposite to the first direction and to rotate the rotating member in a second direction to move the cylindrical member along the longitudinal axis of the cylindrical bore in a direction opposite to the second direction (control system can fully automate the apparatus, including controlling actuators noted above, [0133]-[0136]). However, the references as combined do not teach the balance of the limitations required by claim 13.
Figures 1-5 of Wald teach an extension member (34) extending from the extruder housing (spool valve 20); a pivot pin perpendicularly extending from the extension member (40, 50, 62); a rotating member having a first end and a second end, the rotating member being configured to receive the pivot pin and rotate bidirectionally about the pivot pin, the first end of the rotating member being operatively connected to the member and the second end of the rotating member being operatively connected to the spool actuator as shown in Figure 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the spool valve of Porter to include a gear set in the actuator that interacts with the actuating shaft order actuate the movable spool in the spool valve as desired by Wald.

Response to Arguments
Applicant's arguments filed August 11, 2022,  have been fully considered but they are not persuasive.
Applicant contends that Porter does not teach or disclose a plurality of nozzles as recited in claim 1. However, Porter expressly states a plurality of nozzles in the cited paragraphs FDM printhead nozzles ([0051] [0087], [0127]).
Applicant contends that newly amended claim 1 does not teach a single  inlet and a single outlet which communicates with a plurality of nozzles. Mantell is cited as above to address this new limitation.
Regarding Applicant’s arguments respecting the amended claim 1 limitation for the relative size/proportion of the cylindrical bore in the X-Y plane as compared to the Z-axis, the following caselaw notes (MPEP 2144.04) that a change in such dimensions is not a reason to distinguish over the prior art.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding the extruder, Porter discloses a plunger that is capable of having a single inlet and outlet along the z-axis. Moreover, Weickel is not cited for this claim 1 limitation as Applicant seems to indicate.
Regarding the biasing member Applicant asserts is not taught by Weickel, paragraph [0046] of the reference expressly teaches the following:

    PNG
    media_image4.png
    73
    284
    media_image4.png
    Greyscale

Regarding claim 8, Figure 5 of Weickel expressly shows the spool actuator operatively connected to a biasing member (spring 40) and therefore teaches the limitations of this claim contrary to Applicant’s contention. Furthermore, as Examiner notes above, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include a member with an actuator opposite the biasing member in order to product actuating force against the resistance of the biasing member in order to operate the spool valve as desired by Weickel. Applicant does not appear to address these issues but merely contends that a biasing member cannot be helical, which does not appear to be the case.
Regarding claim 11, paragraph [0170] expressly teaches rings contrary to Applicant’s assertion:

    PNG
    media_image5.png
    87
    372
    media_image5.png
    Greyscale

Regarding claim 15, no specific diameters are being claimed, just that one diameter is with 10 microns of the other. One of ordinary skill would vary the diameters in order to form an effective seal in the bore.
Regarding claims 1 and 5-7, Applicant generally contends on pages 8 and 9 that the configuration of the cylindrical bore and extruder housing are not taught by the references but does not specifically point to a teaching to support this position.
Regarding the assertion that Applicant’s Admitted Prior Art does not teach parallel outlets relative to the cylindrical bore, Figure 9 of Applicant’s drawings are shown below to show that this contention is incorrect:

    PNG
    media_image2.png
    612
    732
    media_image2.png
    Greyscale

Regarding the additional remarks on pages 4-5 of response, Applicant generally argues that there is no foundation to combine the references. This argument is unsupported as the references, in combination, teaches all of the claimed features are in the same or similar fields of endeavor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This appears to be the case with these arguments, and further that Applicant is using the references for reference features that are not cited in the instant office action.
Regarding claim 9, the biasing member opposite the threaded screw are shown in Figure 5 of Weickel, and Figure 1 of Wald, as respectively shown below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
FIG. 1

Regarding claim 10 as noted above, Wald teaches wherein a distal end of the screw is fixedly attached to the cylindrical member and operation of the spool actuator both translates and rotates the cylindrical member (column 7, line 7 – column 8, line 32), thereby meeting the limitations of claim 10. See Figures 1-5 for satisfying this claim limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wald in combination appears to render claim 10 obvious.
Additionally, the claim 10 argument that, Applicant appears to use different reasons for combining the references and independent rotation that is not specifically set forth in the claim set. In response to applicant's argument that the combination of references are unfit for their intended purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 12, Figure 1 of Wald above shows circumferential threads that enables movement of the shaft. Independent 
Regarding claim 13, Porter teaches that the control system can fully automate the apparatus, including controlling actuators noted above, [0133]-[0136], and therefore meets the claimed limitations for this feature. Applicant’s statement that the controller operate on the spool actuator or directly on the spool valve is therefore a moot point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745
                                                                                                                                                                                                  
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745